Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 1, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-07258 CHARMING SHOPPES, INC. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-1721355 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3, BENSALEM, PA 19020 (215) 245-9100 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including Area Code) NOT APPLICABLE (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files): Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act): Large Accelerated Filerx Accelerated Filero Non-accelerated Filero Smaller Reporting Companyo Table of Contents Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x The number of shares outstanding of the issuer’s Common Stock (par value $.10 per share) as of June 1, 2010 was 115,864,755 shares. Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets (Unaudited) May 1, 2010 and January 30, 2010 2 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) Thirteen weeks ended May 1, 2010 and May 2, 2009 3 Condensed Consolidated Statements of Cash Flows (Unaudited) Thirteen weeks ended May 1, 2010 and May 2, 2009 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Forward-looking Statements 19 Critical Accounting Policies 23 Recent Developments 23 Overview 23 Results of Operations 26 Liquidity and Capital Resources 35 Financing 36 Market Risk 39 Impact of Recent Accounting Pronouncements 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PART II. OTHER INFORMATION 41 Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 6. Exhibits 42 SIGNATURES 44 Exhibit Index 45 1 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS May 1, January 30, (In thousands, except share amounts) (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Available-for-sale securities 0 Accounts receivable, net of allowances of $5,964 and $5,345 Merchandise inventories Deferred taxes Prepayments and other Total current assets Property, equipment, and leasehold improvements – at cost Less accumulated depreciation and amortization Net property, equipment, and leasehold improvements Trademarks, tradenames, and internet domain names Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued expenses Current portion – long-term debt Total current liabilities Deferred taxes Other non-current liabilities Long-term debt, net of debt discount of $39,968 and $42,105 Stockholders’ equity Common Stock $.10 par value: Authorized – 300,000,000 shares Issued – 154,434,954 shares and 154,234,657 shares Additional paid-in capital Treasury stock at cost – 38,571,746 shares ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 2 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Thirteen Weeks Ended May 1, May 2, (In thousands, except per share amounts) Net sales $ $ Cost of goods sold Gross profit Occupancy and buying expenses Selling, general, and administrative expenses Depreciation and amortization Restructuring and other charges Total operating expenses Income/(loss) from operations ) Other income Gain on repurchases of 1.125% Senior Convertible Notes 0 Interest expense ) ) Income/(loss) before income taxes ) Income tax (benefit)/provision ) Net income/(loss) ) Other comprehensive loss, net of tax Unrealized losses on available-for-sale securities 0 (5 ) Comprehensive income/(loss) $ $ ) Basic net income/(loss) per share $ $ ) Diluted net income/(loss) per share $ $ ) See Notes to Condensed Consolidated Financial Statements 3 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Thirteen Weeks Ended May 1, May 2, (In thousands) Operating activities Net income/(loss) $ $ ) Adjustments to reconcile net income/(loss) to net cash provided by operating activities Depreciation and amortization Stock-based compensation Accretion of discount on 1.125% Senior Convertible Notes Deferred income taxes ) Gain on repurchases of 1.125% Senior Convertible Notes 0 ) Write-down of capital assets 0 Net loss from disposition of capital assets Net loss from securitization activities 0 Changes in operating assets and liabilities Accounts receivable, net Merchandise inventories ) ) Accounts payable Prepayments and other ) ) Accrued expenses and other ) ) Net cash provided by operating activities Investing activities Investment in capital assets ) ) Proceeds from sales of securities (Increase)/decrease in other assets 10 ) Net cash provided/(used) by investing activities ) Financing activities Repayments of long-term borrowings ) ) Repurchases of 1.125% Senior Convertible Notes 0 ) Net (payments)/proceeds from shares issued under employee stock plans ) 39 Net cash used by financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See Notes to Condensed Consolidated Financial Statements 4 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Condensed Consolidated Financial Statements The accompanying interim unaudited condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the United States Securities and Exchange Commission (“SEC”).In our opinion, we have made all adjustments (which, except as otherwise disclosed in these notes, include only normal recurring adjustments) necessary to present fairly our financial position, results of operations and comprehensive income, and cash flows.We have condensed or omitted certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles.These financial statements and related notes should be read in conjunction with our financial statements and related notes included in our Annual Report on Form 10-K for the fiscal year ended January 30, 2010.The results of operations for the thirteen weeks ended May 1, 2010 and May 2, 2009 are not necessarily indicative of operating results for the full fiscal year. As used in these notes, “Fiscal 2010” refers to our fiscal year ending January 29, 2011, “Fiscal 2009” refers to our fiscal year ended January 30, 2010, “Fiscal 2008” refers to our fiscal year ended January 31, 2009, and “Fiscal 2007” refers to our fiscal year ended February 2, 2008.“Fiscal 2010 First Quarter” refers to our fiscal quarter ended May 1, 2010 and “Fiscal 2009 First Quarter” refers to our fiscal quarter ended May 2, 2009. “Fiscal 2009 Second Quarter” refers to our fiscal quarter ended August 1, 2009, “Fiscal 2009 Third Quarter” refers to our fiscal quarter ended October 31, 2009, and “Fiscal 2009 Fourth Quarter” refers to our fiscal quarter ended January 30, 2010.“Fiscal 2010 Second Quarter” refers to our fiscal quarter ending July 31, 2010 and “Fiscal 2008 Second Quarter” refers to our fiscal quarter ended August 2, 2008.The terms “the Company,” “we,” “us,” and “our” refer to Charming Shoppes, Inc. and, where applicable, our consolidated subsidiaries. Reclassifications Effective with the Fiscal 2009 Second Quarter we modified the presentation of our condensed consolidated statements of operations and comprehensive income to provide additional details of our operating expenses.The modifications consist primarily of separate disclosure of cost of goods sold and occupancy and buying expenses, and the reclassification of depreciation and amortization from occupancy, buying, selling, general, and administrative expenses to a separate line within operating expenses.Comparative amounts for the Fiscal 2009 First Quarter have been reclassified to conform to the current presentation. Segment Reporting We operate and report in two segments: Retail Stores and Direct-to-Consumer.We determine our operating segments based on the way our chief operating decision-makers review our results of operations.Additional information regarding our segment reporting is included in “Note 10. Segment Reporting” below. 5 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 2. Accounts Receivable Accounts receivable consist of trade receivables from sales through our FIGI’S® catalog and website.Details of our accounts receivable are as follows: May 1, January 30, (In thousands) Due from customers $ $ Allowance for doubtful accounts ) ) Net accounts receivable $ $ Note 3. Long-term Debt May 1, January 30, (In thousands) 1.125% Senior Convertible Notes, due May 2014 $ $ Capital lease obligations 6.07% mortgage note, due October 2014 6.53% mortgage note, due November 2012 7.77% mortgage note, due December 2011 Total long-term debt principal Less unamortized discount on 1.125% Senior Convertible Notes ) ) Long-term debt – carrying value Current portion ) ) Net long-term debt $ $ Upon maturity of the 1.125% Senior Convertible Notes (the “1.125% Notes”) we will be obligated to repay the principal value of the outstanding notes.During the Fiscal 2009 First Quarter we repurchased $13,500,000 aggregate principal amount of 1.125% Notes with $3,438,000 of unamortized discount for a purchase price of $5,631,000 and recognized a gain of $4,251,000 net of unamortized issue costs.Subsequent to the end of the Fiscal 2010 First Quarter we repurchased additional 1.125% Notes (see “Note 14. Subsequent Events” below). The 6.07% mortgage note is secured by a mortgage on real property at our distribution center in Greencastle, Indiana and an Assignment of Lease and Rents and Security Agreement related to the Greencastle facility.The 6.53% mortgage note is secured by a mortgage on land, a building, and certain fixtures we own at our distribution center in White Marsh, Maryland and by leases we own or rents we receive, if any, from tenants of the White Marsh facility.The 7.77% mortgage note is secured by a mortgage on land, buildings, and fixtures we own at our offices in Bensalem, Pennsylvania and by leases we own or rents we receive, if any, from tenants of the Bensalem facility. We have a loan and security agreement (the “Agreement”) for a $225,000,000 senior secured revolving credit facility that provides for committed revolving credit availability through July 31, 2012.The amount of credit available from time to time under the Agreement is determined as a percentage of the value of eligible inventory, accounts receivable, and cash, as reduced by certain reserves.In addition, the Agreement includes an option allowing us to increase our credit facility up to $300,000,000, based on certain terms and conditions.The credit facility may be used for general corporate purposes, and provides that up to $100,000,000 of the $225,000,000 may be used for letters of credit. 6 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 3. Long-term Debt (Continued) The Agreement provides for borrowings under either “Base Rate” loans or “Eurodollar Rate” loans.Borrowings under Base Rate loans will generally accrue interest at a margin ranging from 2.75% to 3.25% over the Base Rate (as defined in the agreement) and Eurodollar Rate loans will generally accrue interest at a margin ranging from 3.75% to 4.25% over the London Interbank Offered Rate (“LIBOR”).As of May 1, 2010 the applicable rates under the facility were 6.00% (Base Rate plus 2.75%) for Base Rate Loans and 4.02% (LIBOR plus 3.75%) for Eurodollar Rate Loans. The Agreement provides for customary representations and warranties and affirmative covenants.The Agreement also contains customary negative covenants providing limitations, subject to negotiated exceptions, for sales of assets; encumbrances; indebtedness; loans, advances and investments; acquisitions; guarantees; new subsidiaries; dividends and redemptions; transactions with affiliates; change in business; limitations or restrictions affecting subsidiaries; credit card agreements; proprietary credit cards; and changes in control of certain of our subsidiaries.If at any time “Excess Availability” (as defined in the Agreement) is less than $40,000,000 then, in each month in which Excess Availability is less than $40,000,000, we will be required to maintain a minimum fixed charge coverage ratio of at least 1.1 to 1 for the then preceding twelve-month fiscal period.The Agreement also provides for certain rights and remedies if there is an occurrence of one or more events of default under the terms of the Agreement.Under certain conditions the maximum amount available under the Agreement may be reduced or terminated by the lenders and the obligation to repay amounts outstanding under the Agreement may be accelerated. In connection with the Agreement we executed an Amended and Restated Guaranty (the “Amended Guaranty”).Pursuant to the Amended Guaranty, we and most of our subsidiaries jointly and severally guaranteed the borrowings and obligations under the Agreement, subject to standard insolvency limitations.Under the Amended Guaranty, collateral for the borrowings under the Agreement consists of pledges by us and certain of our subsidiaries of the capital stock of each such entity’s subsidiaries.The Agreement also provides for a security interest in substantially all of our assets excluding, among other things, equipment, real property, and stock or other equity and assets of excluded subsidiaries.Excluded subsidiaries are not Guarantors under the Agreement and the Amended Guaranty. As of May 1, 2010 we had an aggregate total of $5,530,000 of unamortized deferred debt acquisition costs related to the facility that will be amortized on a straight-line basis over the life of the facility as interest expense.There were no borrowings outstanding under the facility as of May 1, 2010. Note 4. Stockholders’ Equity The following table summarizes changes in total stockholders’ equity for the Fiscal 2010 First Quarter: Thirteen Weeks Ended May 1, (Dollars in thousands) Total stockholders’ equity, beginning of period $ Net income Issuance of common stock (200,297 shares), net of shares withheld for payroll taxes ) Stock-based compensation Total stockholders’ equity, end of period $ 7 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 5. Stock-based Compensation Plans We have various stock-based compensation plans under which we are currently granting awards, which are more fully described in “Item 8.Financial Statements and Supplementary Data; Note 10.Stock-Based Compensation Plans” of our Annual Report on Form 10-K for the fiscal year ended January 30, 2010.Current grants of stock-based compensation consist primarily of stock appreciation rights (“SARs”) and restricted stock units (“RSUs”). Shares available for future grants under our stock-based compensation plans as of May 1, 2010 were as follows: 2004 Stock Award and Incentive Plan 2003 Non-Employee Directors Compensation Plan 1994 Employee Stock Purchase Plan 1988 Key Employee Stock Option Plan Stock option and stock appreciation rights activity for the thirteen weeks ended May 1, 2010 was as follows: Average Aggregate Option/ Option/ Intrinsic SARs SARs Option/SARs Value(1) Shares Price Prices per Share (000’s) Outstanding at January 30, 2010 $ $ – $ $ Granted – exercise price equal to market price – Canceled/forfeited ) – Exercised ) – 11 Outstanding at May 1, 2010 $ $ – $ Exercisable at May 1, 2010 $ $ – $ (1) Aggregate market value less aggregate exercise price. (2) As of date of exercise. Total stock-based compensation expense was as follows: Thirteen Weeks Ended May 1, May 2, (In thousands) Total stock-based compensation expense $ $ During the Fiscal 2009 Second Quarter and the Fiscal 2008 Second Quarter we granted cash-settled RSUs under our 2003 Non-Employee Directors Compensation Plan.These cash-settled RSUs have been accounted for as liabilities in accordance with ASC 718-10-25-11, “Compensation – Stock Compensation; Recognition.”Compensation expense related to cash-settled RSUs is recognized over the vesting period of one year from the date of grant and included in “Accrued expenses” in our consolidated balance sheets.Compensation expense of $241,000 for the thirteen weeks ended May 1, 2010 and $282,000 for the thirteen weeks ended May 2, 2009 related to these cash-settled RSUs has been excluded from the above table.Total compensation expense for cash-settled RSUs has been fully recognized as of May 1, 2010. 8 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 5. Stock-based Compensation Plans (Continued) We use the Black-Scholes valuation model to estimate the fair value of stock options and stock appreciation rights.We amortize stock-based compensation on a straight-line basis over the requisite service period of an award except for awards that include a market condition, which are amortized on a graded vesting basis over their derived service period.Estimates and assumptions we use under the Black-Scholes model are more fully described in “Item 8. Financial Statements and Supplementary Data; Note 1. Summary of Significant Accounting Policies; Stock-based Compensation” of our Annual Report on Form 10-K for the fiscal year ended January 30, 2010. Total stock-based compensation expense not yet recognized, related to the non-vested portion of stock options, stock appreciation rights, and awards outstanding, was $11,154,000 as of May 1, 2010.The weighted-average period over which we expect to recognize this compensation expense is approximately 3 years. Note 6. Customer Loyalty Card Programs We offer our customers various loyalty card programs.Customers that join these programs are entitled to various benefits, including discounts and rebates on purchases during the membership period.Customers join some of these programs by paying an annual membership fee.For these programs, we recognize revenue as a component of net sales over the life of the membership period based on when the customer earns the benefits and when the fee is no longer refundable.We recognize costs in connection with administering these programs as cost of goods sold when incurred. Thirteen Weeks Ended May 1, May 2, (In thousands) Loyalty card revenues recognized $ $ Accrued expenses include $2,402,000 as of May 1, 2010 and $3,161,000 as of January 30, 2010 for the estimated costs of discounts earned and coupons issued and not yet redeemed under these programs. Note 7. Net Income/(Loss) per Share Thirteen Weeks Ended May 1, May 2, (In thousands, except per share amounts) Basic weighted average common shares outstanding Dilutive effect of stock options, stock appreciation rights, and awards 0 Diluted weighted average common shares and equivalents outstanding Net income/(loss) used to determine basic and diluted net loss per share $ $ ) (1) Stock options, stock appreciation rights (“SARs”), and awards are excluded from the computation of diluted net income/(loss) per share as their effect would have been anti-dilutive. 9 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 7. Net Income/(Loss) per Share (Continued) Thirteen Weeks Ended May 1, May 2, (In thousands, except per share amounts) Options/SARs with weighted average exercise price greater than market price, excluded from computation of diluted earnings per share: Number of shares 0 Weighted average exercise price per share $ – (1) Stock options and stock appreciation rights (“SARs”) are excluded from the computation of diluted net income/(loss) per share as their effect would have been anti-dilutive. Our 1.125% Notes will not impact our diluted net income per share until the price of our common stock exceeds the conversion price of $15.379 per share because we expect to settle the principal amount of the 1.125% Notes in cash upon conversion.Our call options are not included in the diluted net income per share calculation as their effect would be anti-dilutive.Should the price of our common stock exceed $21.607 per share, we would include the dilutive effect of the additional potential shares that may be issued related to our warrants, using the treasury stock method.See “Note 3. Long-term Debt” above and “Item 8.Financial Statements and Supplementary Data; Note 8. Long-term Debt” of our Annual Report on Form 10-K for the fiscal year ended January 30, 2010 for further information regarding our 1.125% Notes, call options, and warrants. Note 8. Income Taxes We calculate our interim tax provision in accordance with the provisions of ASC 740-270, “Income Taxes; Interim Reporting.”Due to the variability in pre-tax income/(loss) that we have experienced and the existence of a full valuation allowance on our net deferred tax assets, we have concluded that computing our actual year-to-date effective tax rate (as opposed to estimating our annual effective tax rate) provides an appropriate basis for recording income taxes in our interim periods.Additionally, we record an income tax expense or benefit that does not relate to ordinary income/(loss) in the current fiscal year discretely in the interim period in which it occurs.We also recognize the effect of changes in enacted tax laws or rates in the interim periods in which the changes occur. In computing the income tax provision/(benefit) we make certain estimates and management judgments, such as estimated annual taxable income or loss, the nature and timing of permanent and temporary differences between taxable income for financial reporting and tax reporting, and the recoverability of deferred tax assets.Our estimates and assumptions may change as new events occur, additional information is obtained, or as the tax environment changes. 10 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 8. Income Taxes (Continued) In accordance with ASC 740, “Income Taxes,” we recognize deferred tax assets for temporary differences that will result in deductible amounts in future years and for net operating loss (“NOL”) and credit carryforwards.ASC 740 requires recognition of a valuation allowance to reduce deferred tax assets if, based on existing facts and circumstances, it is more-likely-than-not that some portion or all of the deferred tax assets will not be realized.During Fiscal 2008 we evaluated our assumptions regarding the recoverability of our deferred tax assets.Based on all available evidence we determined that the recoverability of our deferred tax assets is more-likely-than-not limited to our available tax loss carrybacks.Accordingly, we established a valuation allowance against our net deferred tax assets.During Fiscal 2009 we increased the valuation allowance and recognized an additional non-cash provision, net of a tax benefit resulting from the carryback of remaining Fiscal 2008 NOLs pursuant to H.R. 3548, the “Worker, Homeownership, and Business Assistance Act of 2009,” which was signed into law on November 6, 2009.In future periods we will continue to recognize a valuation allowance until such time as the certainty of future tax benefits can be reasonably assured.Pursuant to ASC 740, when our results of operations demonstrate a pattern of future profitability the valuation allowance may be adjusted, which would result in the reinstatement of all or a part of the net deferred tax assets.As a result of our available Fiscal 2009 net operating loss carryforwards we are able to offset Federal and certain state income tax liabilities estimated for Fiscal 2010. Income taxes receivable, which primarily include available NOL carrybacks for Fiscal 2009 and Fiscal 2008 and amended return receivables, included in “Prepayments and other” on our condensed consolidated balance sheets, were as follows: May 1, January 30, (In thousands) Income taxes receivable $ $ As of May 1, 2010 our gross unrecognized tax benefits associated with uncertain tax positions were $29,877,000.If recognized, the portion of the liabilities for gross unrecognized tax benefits that would decrease our provision for income taxes and increase our net income was $20,131,000.The accrued interest and penalties as of May 1, 2010 were $18,052,000.During the thirteen weeks ended May 1, 2010 the gross unrecognized tax benefits increased by $104,000 and the portion of the liabilities for gross unrecognized tax benefits that, if recognized, would decrease our provision for income taxes and increase our net income decreased by $20,000.Accrued interest and penalties decreased by $19,000 during the thirteen weeks ended May 1, 2010. As of May 1, 2010 it is reasonably possible that the total amount of unrecognized tax benefits will decrease within the next twelve months by as much as $589,000 as a result of resolutions of audits related to U.S. Federal and state tax positions. Our U.S. Federal income tax returns for Fiscal 2004 and beyond remain subject to examination by the U.S. Internal Revenue Service (“IRS”) due to statute of limitations and the filing of amended returns.We file returns in numerous state jurisdictions, with varying statutes of limitations.Our state tax returns for Fiscal 2005 and subsequent years, depending upon the jurisdiction, generally remain subject to examination.The statute of limitations on a limited number of returns for years prior to Fiscal 2005 has been extended by agreement between us and the particular state jurisdiction.The earliest year still subject to examination by state tax authorities is Fiscal 1998. 11 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 9. Asset Securitization On October 30, 2009 we sold our proprietary credit card receivables programs to World Financial Network National Bank, a subsidiary of Alliance Data Systems Corporation, and entered into ten-year operating agreements with Alliance Data for the provision of private-label credit card programs for our customers.Prior to the sale of the proprietary credit card receivables programs, our proprietary credit card receivables were originated by Spirit of America National Bank (the “Bank”), our wholly-owned credit card bank under our asset securitization program.The sale of our proprietary credit card receivables programs and the operations of our asset securitization program prior to the sale of our proprietary credit card receivables programs is more fully described in “Item 8. Financial Statements and Supplementary Data; Note 12. Sale of Proprietary Credit Card Receivables Programs” and “Note 17. Asset Securitization” of our Annual Report on Form 10-K for the fiscal year ended January 30, 2010.See “Note 12. Fair Value Measurements” below for further information related to our certificates and retained interests in our securitized receivables prior to the sale of the proprietary credit card receivables programs. The following table presents additional information relating to the receivables in our Trust prior to the sale of the credit card portfolio: Thirteen Weeks Ended May 2, (In thousands) Proceeds from sales of new receivables to QSPE $ Collections reinvested in revolving-period securitizations Cash flows received on retained interests Servicing fees received Net credit losses Note 10. Segment Reporting We operate and report in two segments: Retail Stores and Direct-to-Consumer.We determine our operating segments based on the way our chief operating decision-makers review our results of operations.We consider our retail stores and store-related e-commerce as operating segments that are similar in terms of economic characteristics, production processes, and operations.Accordingly, we have aggregated our retail stores and store-related e-commerce into a single reporting segment (the “Retail Stores” segment).Our catalog and catalog-related e-commerce operations are separately reported under the Direct-to-Consumer segment. The Retail Stores segment derives its revenues from sales through retail stores and store-related e-commerce sales under our LANE BRYANT® (including LANE BRYANT OUTLET®), FASHION BUG®, and CATHERINES PLUS SIZES®, and, in Fiscal 2009, our PETITE SOPHISTICATE OUTLET® brand.The Direct-to-Consumer segment derives its revenues from catalog sales and catalog-related e-commerce sales under our FIGI’S title. During Fiscal 2008 we decided to discontinue our LANE BRYANT WOMAN® catalog and our SHOETRADER.COM® website, which were included in our Direct-to-Consumer segment.During the Fiscal 2009 Second Quarter we completed the closing of our LANE BRYANT WOMAN catalog and during the third quarter of Fiscal 2009 we completed the closing of our SHOETRADER.COM website.During the Fiscal 2009 Third Quarter we decided to close our PETITE SOPHISTICATE OUTLET stores and convert a majority of the space to CATHERINES stores in outlet locations, which was completed during the Fiscal 2009 Fourth Quarter and Fiscal 2010 First Quarter. 12 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 10. Segment Reporting (Continued) During the Fiscal 2009 Third Quarter we completed the sale of our proprietary credit card receivables programs.As a result of the sale, we began to allocate the operating results of our credit card operations, including revenue from our customer loyalty programs, to the Retail Stores segment.Accordingly, we have restated the results of the Retail Stores and Corporate and Other segments for the Fiscal 2009 First Quarter to reflect this change in how our chief operating decision-makers evaluate the performance of our operating segments. The accounting policies of the segments are generally the same as those described in “Item 8. Financial Statements and Supplementary Data; Note 1. Summary of Significant Accounting Policies” of our Annual Report on Form 10-K for the fiscal year ended January 30, 2010.Our chief operating decision-makers evaluate the performance of our operating segments based on a measure of their contribution to operations, which consists of net sales less the cost of merchandise sold and certain directly identifiable and allocable operating costs.We do not allocate certain corporate costs, such as shared services and insurance to our Retail Stores or Direct-to-Consumer segments.Information systems support costs are not allocated to the Retail Stores segment but are allocated to the Direct-to-Consumer segment.Operating costs for our Retail Stores segment consist primarily of store selling, occupancy, buying, and warehousing.Operating costs for our Direct-to-Consumer segment consist primarily of catalog development, production, and circulation; e-commerce advertising; warehousing; and order processing. Corporate and Other operating costs include: unallocated general and administrative expenses; shared services; insurance; information systems support; corporate depreciation and amortization; corporate occupancy; and other non-routine charges.Operating contribution for the Retail Stores and Direct-to-Consumer segments less Corporate and Other net expenses equals income/(loss) before interest and income taxes. Operating segment assets are those directly used in, or allocable to, that segment’s operations.Operating assets for the Retail Stores segment consist primarily of inventories; the net book value of store facilities; goodwill; and intangible assets.Operating assets for the Direct-to-Consumer segment consist primarily of trade receivables; inventories; deferred advertising costs; the net book value of catalog operating facilities; goodwill; and intangible assets.Corporate and Other assets include: corporate cash and cash equivalents; the net book value of corporate and distribution center facilities; deferred income taxes; and other corporate long-lived assets. Selected financial information for our operations by reportable segment and a reconciliation of the information by segment to our consolidated totals is as follows: Retail Direct-to- Corporate (In thousands) Stores Consumer and Other Consolidated Thirteen weeks ended May 1, 2010 Net sales $ $ $ 0 $ Depreciation and amortization Income/(loss) from operations ) Net interest expense and other income ) ) Income tax benefit Net income/(loss) ) ) Capital expenditures 0 (1) Includes restructuring and other charges of $889 (see “Note 11. Restructuring and Other Charges” below). 13 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 10. Segment Reporting (Continued) Retail Direct-to- Corporate (In thousands) Stores Consumer and Other Consolidated Thirteen weeks ended May 2, 2009 Net sales $ Depreciation and amortization Income/(loss) from operations ) ) Gain on repurchases of 1.125% Senior Convertible Notes Net interest expense and other income ) ) Income tax provision ) ) Net income/(loss) Capital expenditures 0 (1) Revenues related to figure magazine, which was discontinued in the Fiscal 2009 First Quarter. (2) Includes restructuring and other charges of $8,705 (see “Note 11. Restructuring and Other Charges” below). Note 11. Restructuring and Other Charges The following table summarizes our restructuring and other charges: Total Costs Costs Incurred Estimated Estimated/ Incurred for Thirteen Remaining Actual as of Weeks Ended Costs Costs as of January 30, May 1, To be May 1, (In thousands) Incurred Fiscal 2008 Announcements Lease termination and accretion charges $ $ ) $ $ Severance, retention, and other costs 29 Fiscal 2009 Announcements Closing of PETITE SOPHISTICATE OUTLET stores: Non-cash accelerated depreciation ) 0 Store lease termination charges 0 0 Other non-cash costs 0 0 Closing of under-performing stores: Store lease termination charges Total $ (1) Excludes $53 of retention costs related to the sale of our proprietary credit card receivables programs, which are included in “Restructuring and Other Charges” in the accompanying condensed consolidated statement of operations and comprehensive income for the thirteen weeks ended May 1, 2010. (2) Accretion charges related to lease termination liability for retained non-core misses apparel assets. 14 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 11. Restructuring and Other Charges (Continued) The following table summarizes our accrued restructuring and other charges: Costs Incurred Accrued For Thirteen Accrued as of Weeks Ended as of January 30, May 1, Payments/ May 1, (In thousands) Settlements Fiscal 2008 Announcements Severance and retention costs(2) $ $ ) $ ) $ Non-core misses apparel assets: Lease termination charges ) ) Other costs 0 (3 ) Transformational initiatives: Severance and retention costs ) Fiscal 2009 Announcements Closing of PETITE SOPHISTICATE OUTLET stores: Store lease termination charges 0 0 Closing of under-performing stores: Store lease termination charges ) Total $ $ $ ) $ (1) Included in “Accrued expenses” in the accompanying condensed consolidated balance sheets. (2) Primarily severance for departure of former CEO, the closing of our LANE BRYANT WOMAN catalog, and the elimination of other positions. During the Fiscal 2010 First quarter we continued to recognize lease termination costs for facilities retained in connection with the sale of our Crosstown Traders apparel catalogs.In addition, we recognized lease termination costs for the closing of under-performing stores identified during the Fiscal 2009 Fourth Quarter.See “Item 8. Financial Statements and Supplementary Data; Note 14. Restructuring and Other Charges” of our Annual Report on Form 10-K for the fiscal year ended January 30, 2010 for further information regarding our restructuring and other charges. As of May 1, 2010 the restructuring charges related to our Fiscal 2007 announcements are complete.Except for accretion charges related to the lease termination liability for the retained non-core misses apparel assets and severance, retention, and other costs related to our transformational initiatives, our restructuring charges are essentially complete.See “Item 8. Financial Statements and Supplementary Data; Note 14. Restructuring and Other Charges” of our Annual Report on Form 10-K for the fiscal year ended January 30, 2010 for additional details of the total charges related to these announcements. 15 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 12. Fair Value Measurements ASC 820-10-20, “Fair Value Measurements and Disclosures,” defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.We use various methods to determine fair value, including discounted cash flow projections based on available market interest rates and management estimates of future cash payments. Financial assets and liabilities that are measured and reported at fair value are classified and disclosed in one of the following categories: ● Level 1 – Quoted market prices in active markets for identical assets or liabilities. ● Level 2 – Observable market-based inputs or unobservable inputs that are corroborated by market data. ● Level 3 – Unobservable inputs that are not corroborated by market data. Our financial assets and liabilities subject to ASC 820-10 as of May 1, 2010 were as follows: As of As of Fair Value May 1, January 30, Method (In thousands) Used Assets Available-for-sale securities(1) – $ Level 2 (1) Unrealized gains and losses on our available-for-sale securities are included in stockholders’ equity until realized and realized gains and losses are recognized in income when the securities are sold. (2) There were no available-for-sale securities as of May 1, 2010. Prior to the sale of our proprietary credit card receivables programs during the Fiscal 2009 Third Quarter our financial assets included certificates and retained interests in our securitized receivables and our financial liabilities included a servicing liability related to our asset securitization program.We measured these assets and liabilities using Level 3 inputs and reported them at fair value in accordance with ASC 820-10. We estimated the fair value of our certificates and retained interests in our securitized receivables based on the present value of future expected cash flows using assumptions for the average life of the receivables sold, anticipated credit losses, and the appropriate market discount rate commensurate with the risks involved.This cash flow included an “interest-only” (“I/O”) strip, consisting of the present value of the finance charges and late fees in excess of the amounts paid to certificate holders, credit losses, and servicing fees. The fair value of our servicing liability represented the present value of the excess of our cost of servicing over the servicing fees received.We determined the fair value by calculating all costs associated with billing, collecting, maintaining, and providing customer service during the expected life of the securitized credit card receivable balances.We discounted the amount of these costs in excess of the servicing fees over the estimated life of the receivables sold.The discount rate and estimated life assumptions used for the present value calculation of the servicing liability were consistent with those used to value the certificates and retained interests. 16 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 12. Fair Value Measurements (Continued) The table below presents a reconciliation of the beginning and ending balances of our certificates and retained interests and our servicing liability during the thirteen weeks ended May 2, 2009: Retained Servicing (In thousands) Interests Liability Balance, January 31, 2009 $ $ Additions to I/O strip and servicing liability Net reductions to other retained interests ) – Reductions and maturities of QSPE certificates ) – Amortization of the I/O strip and servicing liability ) ) Valuation adjustments to the I/O strip and servicing liability 77 21 Balance, May 2, 2009 $ $ Note 13. Fair Value of Financial Instruments The carrying amounts and estimated fair values of our financial instruments are as follows: May 1, 2010 January 30, 2010 Carrying Fair Carrying Fair (In thousands) Amount Value Amount Value Assets: Cash and cash equivalents $ Available-for-sale securities 0 0 Liabilities: 1.125% Senior Convertible Notes, due 2014 6.07% mortgage note, due October 2014 6.53% mortgage note, due November 2012 7.77% mortgage note, due December 2011 (1) Net of unamortized discount of $39,968 at May 1, 2010 and $42,105 at January 30, 2010 (see “Note 3. Long-term Debt” above). The fair value of cash and cash equivalents approximates their carrying amount because of the short maturities of such instruments.The fair value of available-for-sale securities is based on quoted market prices of the securities.The fair value of our 1.125% Senior Convertible Notes is based on quoted market prices for the securities.The fair values of the mortgage notes and other long-term debt are based on estimated current interest rates that we could obtain on similar borrowings. 17 Table of Contents CHARMING SHOPPES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 14. Subsequent Events Subsequent to the end of the Fiscal 2010 First Quarter we repurchased 1.125% Senior Convertible Notes with an aggregate principal amount of $9,945,000 (see “Note 3. Long -term Debt” above).We expect to recognize a gain on these repurchases of approximately $320,000 net of unamortized issue costs during the Fiscal 2010 Second Quarter. 18 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations This management’s discussion and analysis of financial condition and results of operations should be read in conjunction with the financial statements and accompanying notes included in Item 1 of this report.It should also be read in conjunction with the management’s discussion and analysis of financial condition and results of operations, financial statements, and accompanying notes appearing in our Annual Report on Form 10-K for the fiscal year ended January 30, 2010.As used in this management’s discussion and analysis, “Fiscal 2010” refers to our fiscal year ending January 29, 2011, “Fiscal 2009” refers to our fiscal year ended January 30, 2010, “Fiscal 2008” refers to our fiscal year ended January 31, 2009, and “Fiscal 2007” refers to our fiscal year ended February 2, 2008.“Fiscal 2010 First Quarter” refers to our fiscal quarter ended May 1, 2010 and “Fiscal 2009 First Quarter” refers to our fiscal quarter ended May 2, 2009.“Fiscal 2010 Second Quarter” refers to our fiscal quarter ending July 31, 2010 and “Fiscal 2009 Second Quarter” refers to our fiscal quarter ended August 1, 2009.“Fiscal 2009 Third Quarter” refers to our fiscal quarter ended October 31, 2009, and “Fiscal 2009 Fourth Quarter” refers to our fiscal quarter ended January 30, 2010.The terms “Charming Shoppes,” “the Company,” “we,” “us,” and “our” refer to Charming Shoppes, Inc. and its consolidated subsidiaries except where the context otherwise requires or as otherwise indicated. FORWARD-LOOKING STATEMENTS With the exception of historical information, the matters contained in the following analysis and elsewhere in this report are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements may include, but are not limited to, projections of revenues, income or loss, cost reductions, capital expenditures, liquidity, divestitures, financing needs or plans, store closings, merchandise strategy, and plans for future operations, as well as assumptions relating to the foregoing.The words “expect,” “could,” “should,” “project,” “estimate,” “predict,” “anticipate,” “plan,” “intend,” “believes,” and similar expressions are also intended to identify forward-looking statements. We operate in a rapidly changing and competitive environment.New risk factors emerge from time to time and it is not possible for us to predict all risk factors that may affect us.Forward-looking statements are inherently subject to risks and uncertainties, some of which we cannot predict or quantify.Future events and actual results, performance, and achievements could differ materially from those set forth in, contemplated by, or underlying the forward-looking statements, which speak only as of the date on which they were made.We assume no obligation to update or revise any forward-looking statement to reflect actual results or changes in, or additions to, the factors affecting such forward-looking statements.Given those risks and uncertainties, investors should not place undue reliance on forward-looking statements as a prediction of actual results. Factors that could cause our actual results of operations or financial condition to differ from those described in this report include, but are not necessarily limited to, the following, which are discussed in more detail in “PART I; Item 1A. Risk Factors” of our Annual Report on Form 10-K for the fiscal year ended January 30, 2010: ● Our business is dependent upon our ability to accurately predict rapidly changing fashion trends, customer preferences, and other fashion-related factors.These risks may increase as we shift a higher proportion of our product to internally-designed merchandise and to overseas sourcing with its associated increase in lead times. ● The women’s specialty retail apparel and direct-to-consumer markets are highly competitive and we may be unable to compete successfully against existing or future competitors. ● Our business plan is largely dependent upon continued growth in the plus-size women’s apparel market, which may not occur. 19 Table of Contents ● We continue to execute on our five key priorities to guide our organization: (1) focus on the customer; (2) stabilize and begin to grow profitable revenue; (3) increase EBITDA; (4) increase cash flow; and (5) employee empowerment with accountability.Our key priorities are designed to support our strategic goals to enhance our competitive position and improve our financial results.We cannot assure the successful execution and the realization of the benefits of our key priorities, which may vary materially based on various factors, including the timing of execution of our strategic initiatives. ● Our inability to successfully manage labor costs, occupancy costs, or other operating costs, or our inability to take advantage of opportunities to reduce operating costs, could adversely affect our operating margins and our results of operations.We cannot assure the successful implementation of our planned cost reduction and capital budget reduction plans or the realization of our anticipated annualized expense savings from our restructuring programs.Certain key raw materials in our products, such as cotton, wool, and synthetic fabrics, are subject to availability constraints and price volatility.An increase in the cost or decrease in the availability of such raw materials could adversely affect our operating margins and our results of operations.In addition, we may be unable to obtain adequate insurance for our operations at a reasonable cost. ● We are subject to the Fair Labor Standards Act and various state and Federal laws and regulations governing such matters as minimum wages, exempt status classification, overtime, and employee benefits.Changes in Federal or state laws or regulations regarding minimum wages, unionization, or other employee benefits could cause us to incur additional wage and benefit costs, which could adversely affect our results of operations. ● We depend on the availability of credit for our working capital needs, including credit we receive from our bankers, our factors, our suppliers and their agents, and on our ongoing payments from Alliance Data related to our private-label credit card sales.The current global financial crisis could adversely affect our ability or the ability of our vendors to secure adequate credit financing.If we or our vendors are unable to obtain sufficient financing at an affordable cost, our ability to merchandise our retail stores or e-commerce businesses could be adversely affected. ● We cannot assure that we will realize the expected benefits from the ten-year private-label credit card operating agreements with Alliance Data.A significant portion of our sales revenues is generated through our private-label credit cards.Therefore, changes in the private-label credit card programs that adversely impact our ability to facilitate customer credit may adversely impact our results of operations.Alliance Data will have discretion over certain policies and arrangements with the cardholders and may change these policies and arrangements in ways that could affect our relationship with the cardholders.Any such changes could adversely affect our private-label credit card sales and our results of operations.Our ability to continue to offer private-label credit card programs to our customers will depend on the success of our strategic alliance with Alliance Data. Credit card operations are subject to numerous Federal and state laws that impose disclosure and other requirements upon the origination, servicing, and enforcement of credit accounts, and limitations on the amount of finance charges and fees that may be charged by a credit card provider.Alliance Data may be subject to regulations to which we were not subject prior to the sale of the proprietary credit card receivables programs.To the extent that such limitations or regulations materially limit the availability of credit or increase the cost of credit to our cardholders or negatively impact provisions which affect our revenue streams associated with the ten-year operating agreements, our results of operations could be adversely affected.In addition, changes in credit card use, payment patterns, or default rates could be affected by a variety of economic, legal, social, or other factors over which we have no control and cannot predict with certainty.Such changes could also negatively impact the availability of credit or increase the cost of credit to our cardholders or negatively impact provisions that affect our revenue streams associated with the ten-year operating agreements. 20 Table of Contents ● The recent deterioration in economic conditions in the domestic and global economies, higher levels of unemployment, an uncertain economic outlook, and fluctuating energy costs has led to, and could continue to lead to, reduced consumer demand for our products in the future. ● Our Retail Stores and Direct-to-Consumer segments experience seasonal fluctuations in net sales and operating income.Any decrease in sales or margins during our peak sales periods or in the availability of working capital during the months preceding such periods could have a material adverse effect on our business.In addition, extreme or unseasonable weather conditions may have a negative impact on our sales. ● Certain of our business processes that are dependent on technology are outsourced to third parties.Such processes include credit card authorization and processing, our e-commerce platform, and certain other information technology functions.Although we make a diligent effort to insure that all providers of outsourced services observe proper internal control practices and procedures, we cannot assure that failures will not occur.The failure of such third parties to provide adequate services could adversely affect our customers’ shopping experience, our results of operations, liquidity, or our ability to provide adequate financial and management reporting. ● We depend on the efforts and abilities of our executive officers and their management teams and we may not be able to retain or replace these employees or recruit additional qualified personnel. ● We depend on our distribution and fulfillment centers and third-party freight consolidators, fulfillment centers, and service providers for prompt and efficient deliveries of merchandise to our stores and customers.We could incur significantly higher costs and experience longer lead times associated with distributing our products to our stores and shipping our products to our e-commerce and catalog customers if operations at any of these locations were to be disrupted for any reason.The failure to distribute our products promptly could adversely affect our results of operations. ● Natural disasters, as well as war, acts of terrorism, or other armed conflict, or the threat of any such event may negatively impact availability of merchandise and customer traffic to our stores, or otherwise adversely affect our business. ● Successful operation of our e-commerce websites and our catalog business is dependent on our ability to maintain efficient and uninterrupted customer service and fulfillment operations. ● We rely significantly on foreign sources of production and face a variety of risks generally associated with doing business in foreign markets and importing merchandise from abroad.Such risks include (but are not necessarily limited to) political instability; imposition of or changes in duties or quotas; trade restrictions; increased security requirements applicable to imports; delays in shipping; increased costs of transportation; and issues relating to compliance with domestic or international labor standards. ● Our manufacturers may be unable to manufacture and deliver merchandise to us in a timely manner or to meet our quality standards.In addition, if any one of our manufacturers or vendors fails to operate in compliance with applicable laws and regulations, is perceived by the public as failing to meet certain United States labor standards, or employs unfair labor practices, our business could be adversely affected. ● We may be unable to protect our trademarks and other intellectual property rights, which are important to our success and our competitive position. 21 Table of Contents ● Our long-term growth plan depends on our ability to open and profitably operate new retail stores, to convert, where applicable, the formats of existing stores on a profitable basis, and to continue to expand our outlet distribution channel.Our retail stores depend upon a high volume of traffic in the strip centers and malls in which our stores are located, and our future retail store growth is dependent upon the availability of suitable locations for new stores.In addition, we will need to identify, hire, and retain a sufficient number of qualified personnel to work in our stores.We cannot assure that desirable store locations will continue to be available, or that we will be able to hire and retain a sufficient number of suitable sales associates at our stores. ● Consolidation in the commercial retail real estate industry could affect our ability to successfully negotiate favorable rent terms for our stores in the future. Our ability to operate successfully as a mall-based retailer is dependent upon our ability to develop and maintain good relationships with our landlords.Potential consolidation in the commercial retail real estate industry could limit our future ability to negotiate favorable rent terms or to close under-performing stores on favorable terms.Should a significant consolidation occur, a large proportion of our store base could be concentrated with one or a few entities that could then be in a position to dictate unfavorable terms to us due to the significant leverage they would possess.If we are unable to negotiate favorable rent terms with these entities and are therefore unable to profitably operate our existing stores, our business, financial condition, and results of operations could be materially and adversely affected. ● Inadequate systems capacity, a disruption or slowdown in telecommunications services, changes in technology, changes in government regulations, systems issues, security breaches, a failure to integrate order management systems, or customer privacy issues could result in reduced sales or increases in operating expenses as a result of our efforts or our inability to remedy such issues. ● We continually evaluate our portfolio of businesses and may decide to acquire or divest businesses or enter into joint venture or strategic alliances.If we fail to manage the risks associated with acquisitions, divestitures, joint ventures, or other alliances, our business, financial condition, and results of operations could be materially and adversely affected. ● Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, we are required to include our assessment of the effectiveness of our internal control over financial reporting in our annual reports.Our independent registered public accounting firm is also required to report on whether or not they believe that we maintained, in all material respects, effective internal control over financial reporting.If we are unable to maintain effective internal control over financial reporting we could be subject to regulatory sanctions and a possible loss of public confidence in the reliability of our financial reporting.Such a failure could result in our inability to provide timely and/or reliable financial information and could adversely affect our business. ● The holders of our 1.125% Senior Convertible Notes due May 1, 2014 (the “1.125% Notes”) could require us to repurchase the principal amount of the notes for cash before maturity of the notes upon the occurrence of a “fundamental change” as defined in the prospectus filed in connection with the 1.125% Notes (see “Item 8.Financial Statements and Supplementary Data; Notes to Consolidated Financial Statements; Note 8. Long-Term Debt” of our Annual Report on Form 10-K for the fiscal year ended January 30, 2010).Such a repurchase would require significant amounts of cash, would be subject to important limitations on our ability to repurchase, such as the risk of our inability to obtain funds for such repurchase, and could adversely affect our financial condition. ● Changes to existing accounting rules or the adoption of new rules could have an adverse impact on our reported financial position or results of operations. 22 Table of Contents CRITICAL ACCOUNTING POLICIES We have prepared the financial statements and accompanying notes included in “Item 1. Financial Statements” of this report in conformity with United States generally accepted accounting principles.This requires us to make estimates and assumptions that affect the amounts reported in our financial statements and accompanying notes.These estimates and assumptions are based on historical experience, analysis of current trends, and various other factors that we believe to be reasonable under the circumstances.Actual results could differ from those estimates under different assumptions or conditions. We periodically reevaluate our accounting policies, assumptions, and estimates and make adjustments when facts and circumstances warrant.Our significant accounting policies are described in “Item 8.Financial Statements and Supplementary Data; Notes to Consolidated Financial Statements; Note 1. Summary of Significant Accounting Policies” of our Annual Report on Form 10-K for the fiscal year ended January 30, 2010.There were no material changes in, or additions to, our critical accounting policies or in the assumptions or estimates we used to prepare the financial information appearing in this report. RECENT DEVELOPMENTS Subsequent to the end of the Fiscal 2010 First Quarter we repurchased 1.125% Senior Convertible Notes with an aggregate principal amount of $9.9 million (see “Item 1. Notes to Condensed Consolidated Financial Statements (Unaudited); “Note 14. Subsequent Events” above). OVERVIEW This overview of our Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) presents a high-level summary of more detailed information contained elsewhere in this Report on Form 10-Q.The intent of this overview is to put this detailed information into perspective and to introduce the discussion and analysis contained in this MD&A.Accordingly, this overview should be read in conjunction with the remainder of this MD&A and with the financial statements and other detailed information included in this Report on Form 10-Q and should not be separately relied upon. We continue to focus on our primary objective, to stabilize and begin to grow the business.We improved our focus on our customer and provided more focused core tops and bottoms assortments.Our comparable store sales improved from decreases of 13% for our Fiscal 2009 Third Quarter and 12% for our Fiscal 2009 Fourth Quarter to a decrease of 2% for our Fiscal 2010 First Quarter.The improvement was aided by both our assortment positioning and a temporal improvement in the consumer environment.Our e-commerce sales increased 36% as compared to the Fiscal 2009 First Quarter, benefiting from the August 2009 launch of our new websites and the February 2010 launch of our universal shopping cart. We are beginning to see strength in launches of our core apparel programs.However, each of our Retail Stores segment brands continue to experience declines in store traffic.We continue to adjust our apparel assortments but, with the lead time required for such changes, we continue to be a work in process.Our adjusted EBITDA (see “EBITDA and Adjusted EBITDA” below) for the Fiscal 2010 First Quarter was $25.2 million as compared to $27.5 million for the Fiscal 2009 First Quarter, as we partially mitigated our comparable-sales-driven decline in gross profit dollars with a margin rate improvement and expense reductions. 23 Table of Contents Results of Operations Consolidated net sales for the Fiscal 2010 First Quarter decreased 6% as compared to the Fiscal 2009 First Quarter due primarily to 144 net store closings during the preceding 12-month period, a 2% decrease in consolidated comparable store sales, and the closing of our LANE BRYANT WOMAN catalog and SHOETRADER.COM website during the Fiscal 2009 Second Quarter, which were partially offset by a 36% increase in e-commerce sales.The rate of decline in store traffic and comparable store sales significantly moderated during the Fiscal 2010 First Quarter as we continued our focus on improved merchandise assortments and the difficult economic environment showed some improvement.The sales decline reflected under-performance of our early Spring merchandise assortments. Excluding the impact of costs incurred in the prior year related to the shutdown and liquidation of inventory for the LANE BRYANT WOMAN catalog and SHOETRADER.COM website, our consolidated gross profit as a percentage of net sales was comparable to the prior year.For the Retail Stores segment, a modest improvement in the gross margin at LANE BRYANT, offset by increased markdowns on early Spring merchandise at our FASHION BUG and CATHERINES brands, resulted in a decrease of 80 basis points in our gross margin.Our inventory increased approximately 13% on a comparable store basis as compared to the end of the Fiscal 2009 First Quarter, reflecting investments in improved Spring assortments, more focused core tops and bottoms assortments, and new assortments in swimwear and footwear. We improved our customer focus, providing a better-balanced assortment with a an emphasis on core merchandise while also addressing the fashion needs of our customers.We know through customer research that size and fit are a priority for our customer.We are continuing our efforts to leverage and improve our fit expertise and sizing approach to strengthen our overall merchandise programs. Our occupancy and buying expenses decreased both in dollar amount and as a percent of sales for the Fiscal 2010 First Quarter, primarily related to lower rent expense as a result of the operation of fewer stores and renegotiations of store leases.Our selling, general, and administrative expenses increased both in dollar amount and as a percentage of sales for the Fiscal 2010 First Quarter as compared to the prior-year period primarily as a result of a lack of leverage from negative comparable store sales. Financial Position The strength of our capital base and liquidity profile remains solid at the end of the quarter, with ample liquidity through our $191 million of cash and available-for-sale securities as of the end of the Fiscal 2010 First Quarter as compared to $187 million as of the end of Fiscal 2009.We continued to generate positive operating cash flow and ended the quarter with no borrowings against our $225 million committed revolving credit facility.As of May 1, 2010 our available borrowing capacity under the facility was approximately $145 million.We continue to carefully manage our inventory investments to provide a better-balanced assortment with a stronger focus on core merchandise and address the fashion needs of our customers. Management Initiatives We continue to execute on our five key priorities to guide our organization: (1) focus on the customer; (2) stabilize and begin to grow profitable revenue; (3) increase EBITDA; (4) increase cash flow; and (5) employee empowerment with accountability.Our management initiatives are designed to reinforce and support the execution of our key priorities. 24 Table of Contents For our LANE BRYANT brand, we have a stronger core tops and bottoms assortment and improved value propositions with our Spring and Summer 2010 assortments through both our regular pricing and our stronger promotional programs.For the Fall timeframe, we will be re-launching a redesigned long length pant program, including our Right Fit technology, but in traditional sizing, in both denim and wear-to-work pants and will add back petite lengths to all stores and a tall length assortment to select stores.For the Fall and Holiday seasons we will increase our focus on footwear and accessories.To strengthen brand awareness at LANE BRYANT we are supporting our stronger assortment through a series of national television advertising spots that began to air in late April during this Spring’s American Idol® program.American Idol’s Tuesday and Wednesday evening shows are the No. 1- and No. 2-rated programs in broadcast television and have a target audience of female viewers ages 25-54, which is aligned with our customer base. (American Idol is a registered trademark of 19 TV Ltd and FremantleMedia North America, Inc.). We have revisited our FASHION BUG customer profile through research, input from our field organization, and input from longer-tenured associates on the FASHION BUG product team.We had recently repositioned our product approach to be more traditional.While we do have a customer who wants this product, we also have a customer who wants a fun sexy and sassy product.We are re-positioning our customer profiles and attendant assortments to better address our customers’ needs.FASHION BUG is adding these looks, including more fashionable/embellished denim and tops, to its assortments.For Fall, we are re-launching our Right Fit pant assortments, both in wear-to-work and in denim, in our “Right Fits” but with traditional sizing. We will also carry petite lengths in all stores, and tall lengths in some of our stores. Better understanding our FASHION BUG brand has led us to the following actions: ● We will again be offering Juniors initially in approximately 280 stores in the back-to-school timeframe to provide needed assortment choices to our customers, particularly in non-metro markets. ● We will also again be offering a Junior Plus assortment in approximately 50 FASHION BUG stores. ● We will be adding extended assortments in approximately 100 stores with excess floor space – extended assortments will include our Essentials plus assortment, footwear, and intimate apparel. ● We will also be testing approximately 20-25 stores in various scenarios, including carrying sister brands LANE BRYANT or CATHERINES along with FASHION BUG, as well as conversions to those individual concepts. Our global sourcing organization has been working to achieve more competitive cost of goods in 2010 as well as on becoming more strategic, identifying core fabrics, working to speed up our supply chain, and seeking to mitigate the impact of inflationary pressures on forward pricing for cotton assortments. The changes we have made to our core retail brands will take time to mature and for our customer to become accustomed to and embrace.We will continue to maintain appropriate inventory levels while focusing on presenting a more balanced and compelling assortment of merchandise and we will continue to proactively control our operating expenses as we implement our various initiatives. 25 Table of Contents RESULTS OF OPERATIONS The following table shows our results of operations expressed as a percentage of net sales and on a comparative basis: Percentage of Net Sales(1) Percentage Thirteen Weeks Ended Change May 1, May 2, From Prior Period Net sales % % )% Cost of goods sold ) Gross profit ) Occupancy and buying expenses ) Selling, general, and administrative expenses Depreciation and amortization ) Restructuring and other charges ) Income/(loss) from operations ) ** Other income ) Gain on repurchases of debt ) Interest expense ) Income tax (benefit)/provision ) Net income/(loss) ) ** (1) Results may not add due to rounding. ** Results not meaningful. 26 Table of Contents The following table shows information related to the change in our consolidated total net sales: Thirteen Weeks Ended May 1, May 2, Retail Stores segment Decrease in comparable store sales(1) : Consolidated retail stores (2 )% )% LANE BRYANT(3) (3 ) ) FASHION BUG (2 ) ) CATHERINES (3
